ACCEPTED
                                                                                                         04-15-00596-CR
                                                                                             FOURTH COURT OF APPEALS
                 ~ ··
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                  10/20/2015 10:09:15 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK

                                           No. 2014-CR-2691 •

    THE STATE OF TEXAS •                             §    IN THE DISTRICT COURT .
                                                     §
    vs                                               §    .I 75th JUDICIAL
                                                                     .     DISTRICT
                                                                            .


                                                           f)6X'ArL Coun1Y, rexAs
                                                     §
    ISIDRO ESPINOSA SOLIS                            §


                        Defendant's Motion For An Extension of Time to File Appeal


           COMES NOW, ISIDRO ESPINOSA SOLIS, Defendant herein, who, by and through the
    undersigned attorney of record, respectfully moves that this Honorable CoUrt Grant an extension
    oftime to file Notice of Appeal in this case. Defendant offers the following:



        Counsel for Defendant accidentally m.issed two days in his count for the date 90 days
from the date that the trial court imposed sentence on Def~ndant. As a result, Defendant
respectfully requests that this.honorable Court grant Defendant a tWo day extension to file the
Notice of Appeal in this case.



Respectfully submitted:-




    ·David Herrick
The historic Milam building
115 East Travis, Suite 500
San Antonio, Texas 78205
    (21 0) 455-5225
    (210) 455-9144- FAX
    john@jdherrick.com
    Attorney for Defendant Isidro Solis



                                      CERTIFICATE OF SERVICE

             I hereby certify that a true and correct copy of the foregoing Motion for Extension of time
    to file Notice of Appeal has been sent to the Bexar County District Attorneys office at the
    following address:
                             Bexar County District Attorney


3
                            Paul Elizondo Tower
                              floor · ·
                            4th

                            San Antonio, Texas 78205

    On this the 3 Olh day of September; 20 15 . .




4
        ~   .




... .
                                                                                               ACCEPTED
                                                                                           04-15-00596-CR
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                      04-15-00596-CR                                10/20/2015 10:09:15 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK
                                        No. 2014-CR-2691

THE STATE OF TEXAS                             §    IN THE DISTRICT COURT
                                               §
                                                                          FILED IN
vs.                                            §    !75TH JUDICIAL DISTRICT
                                                                    4th COURT OF APPEALS
                                               §                     SAN ANTONIO, TEXAS
ISIDRO ESPINOSA SOLIS                          §    BEXARCOUNTY,10/20/15
                                                                    TEXAS10:09:15 PM
                                                                      KEITH E. HOTTLE
                                                                           Clerk
                                     NOTICE OF APPEAL

TO THE HONORABLE COURT:

       NOW COMES TRENT JACKSON, Defendant herein, who files this Notice of Appeal in
the above styled and numbered cause.




Respectfully submitted:




 ohn D. Herrick
115 E. Travis, Suite 500
San Antonio, Texas 78205
(210) 455-5225
(210) 4559144- FAX
SBN: 24000478
                                                                                   (.H
Attorney for Isidro Espinosa Solis



                                                                                    -o         ;::::: ~~:: ~: :.:-..:.:·
                                                                                    . . .;~~   :: :~· . ·~ :   i.: